ON MOTION FOR REHEARING
It has been called to the attention of the Court in Appellee’s Motion for Rehearing that the Court in its opinion and *191judgment heretofore entered failed to dispose of appellee, L. Lee Kidd’s, alternative plea, which plea is as follows:
“In the event Plaintiff is denied the relief prayed for in his Original Petition, Plaintiff alleges that the Intervener, Eldred E. Wycough, is indebted to Plaintiff in the amount of Thirteen Thousand, One Hundred Eleven Dollars ($13,111.00) with interest thereon from May 28, 1964 until paid, at the rate of six percent (6%) per annum, by virtue of the covenant of warranty of title contained in Plaintiff’s lease.”
It is the opinion of this Court that said plea should be sustained and judgment is here rendered in favor of L. Lee Kidd against Eldred E. Wycough for the sum of $13,111.00, with interest thereon at the rate of six percent (6%) per annum from May 28, 1964, and the judgment heretofore entered will be withdrawn and judgment entered denying the Plaintiff’s recovery of the leasehold estate as in the original opinion, and granting the alternative plea of L. Lee Kidd.
In all other respects, the Motion for Rehearing is overruled.